DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 107088243 (“Chen”) in view of U.S. Patent No. 5,501,426 (“Atkinson”) and U.S. Publication No. 2011/0098601 (“Huynh”).

	A male luer lock (26), comprising a tapered male discharge nozzle and a locking ring surrounding the tapered male discharge nozzle (see generally 2; Fig. 26). 
In the instant case Chen is fairly brief in the disclosure of the particulars of the male luer lock, however such luers are generally well-known in the art. For example, Atkinson discloses a related male luer lock (10) which comprises a tapered male discharge nozzle (see 26 to 18 defining the lumen therebetween) and a locking ring (22) surrounding the tapered male discharge nozzle (see Fig. 2), wherein the locking ring comprises internal threads (see Fig. 2) and a septum (16) configured to prevent flow through the tapered male discharge nozzle.
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the first end of the connector of Chen to explicitly comprise a septum and the locking ring of the second end of the connector of Chen to explicitly comprise internal threading (where Chen is silent as to whether such features are already depicted in the figures), as disclosed by Atkinson, in order to allow the first end to interface with the winged needle set in a known and predictable manner via the septum and to allow the second end to interface with the corresponding female connector via a known and predictable manner, such a modification only achieving the obvious and expected results of resolving a generic connector (which appears to already to disclose such features) to explicitly incorporate features known to be useful in association with prior art connectors.


    PNG
    media_image1.png
    258
    414
    media_image1.png
    Greyscale

	However, should Examiner’s arguments concerning the nature of the “snap slot” of the Chen invention not be found persuasive the following is presented. Such snap connectors are commonplace in the art, see Huynh (316; Par. 29; Fig. 4B) which more completely elucidates the understood operation of the “snap slot” of Chen, whereby it is understood that the prongs and protrusions are to be formed of a “resilient” material such that when brought into contact with the corresponding cylindrical profile of the connector will deflect outward so as to allow the cylinder through the diameter of the opening and then resiliently rebound to “snap” about the corresponding circular/cylindrical profile to thereby retain the connection. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the prongs of the invention of Chen to be of a resilient material, as disclosed by Huynh and implicit to the function of a “snap slot”, in order to allow the second end to selectively mate with the corresponding circular/cylindrical profile of the winged needle set in a known and predictable manner.
	Chen, as modified above, discloses the invention substantially as claimed except that there presents a “hinge portion disposed between the first end and the second end” 

    PNG
    media_image2.png
    428
    409
    media_image2.png
    Greyscale

	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to replace the non-integral connection (14.3, 2.9) with an integral hinge connector (see Fig. 21) in order to ensure that the arm does not accidentally become misplaced from the remainder of the connector. It has been found 
	In use, Chen (as modified), provides for inserting the winged needle set through the septum (see generally Fig. 24) and into the tapered male discharge nozzle, wherein the winged needle set comprises a hub, a needle secured within the hub, and a wing extending outwardly from the hub (see generally Fig. 9), followed by moving the hinge portion from the open position (not shown – see generally Fig. 9) to the closed position (see generally Fig. 24), the first prong and second prong being outwardly biased and a portion of the winged needle set moves through the diameter, wherein in response to the hinged portion being the closed position, the wind of the needle set is disposed between the second end and the septum (see Fig. 24).
	Regarding Claim 3, Chen, as modified, provides for the opening to be aligned with the tapered male discharge nozzle in response to the hinge being disposed in the closed position (see generally Fig. 24) whereby the opening and the discharge nozzle present concentrically about the longitudinal axis to thereby define the alignment).
	Regarding Claim 4, Chen provides for the diameter to be narrower than a diameter of another portion of the opening disposed between the first prong and the second prong (see Fig. 25 – i.e. the “omega” shape).
	Regarding Claims 5 and 15, Chen, as modified above, presents the hinge portion as comprising a living hinge (see Fig. 21).

	Regarding Claim 14, Chen, as modified, provides for the diameter of the winged needle set to be greater than the narrow diameter portion of the opening between the two protrusions in order to affect the “snap” connection (see in greater detail as discussed above).
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent No. 107088243 (“Chen”) in view of U.S. Patent No. 5,501,426 (“Atkinson”) and U.S. Publication No. 2011/0098601 (“Huynh”) as applied above, and further in view of U.S. Patent No. 4,219,912 (“Adams”)
	Regarding Claims 7 and 17, Chen, as modified by Atkinson and Huynh, discloses the invention substantially as claimed with Atkinson describing the locking ring to comprise a flange (see at 26) wherein the septum comprises a cap (14), wherein the cap rests on the flange (see Fig. 2). Chen likewise appears to disclose an equivalent cap and flange. However, Atkinson fails to disclose that the septum is of the type which comprises a stem that extends into the tapered male discharge nozzle. However, such septum designs are notoriously well-known in the art. For example, Adams describes a related septum (52) which comprises a stem (see the longitudinal extent, generally Fig. 4 and 5) wherein the septum can be held in place by a cap (63b), wherein the stem extends into the tapered lumen (see Fig. 5, 8). It would have been obvious for a person .

Allowable Subject Matter
Claim(s) 8, 18, and dependents is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/29/2021